*480MEMORANDUM BY THE COURT.
This case is controlled by the cases of Price v. United States, 55 C. Cls. 499, and Bcmóroft v. United States, 56 C. Cls. 218, affirmed by the Supreme Court, 260 U. S. 706.
The facts show that the plaintiff was disenrolled from the Marine Corps Reserve on March 12, 1919, in order to accept an appointment as temporary second lieutenant in the Marine Corps.
The primary purpose of the enrollment of the plaintiff in the Marine Corps Reserve, as stated in the opinion of the court in the Bancroft case, supra, was “ to obviate this delay and give the Government the benefit of their immediate service as officers in the Marine Corps, incidentally giving to the men themselves the earlier advantages and pay of commissioned rank,” and “ the Commandant of the Marine Corps recommended to the Secretary of the Navy that immediately upon graduation they be enrolled in the Marine Corps Reserve and assigned to active duty, to be disenrolled therefrom when afterwards commissioned as temporary second lieutenants in the Marine Corps.” The plaintiff was never out of the service (see Price case), and the disenrollment was merely a method of transfer from one status in the service to another. The enrollment of this man in the Marine Corps Reserve upon graduation was part of the policy and method adopted by the Government to utilize the services of these men as officers immediately upon the completion of the course at said school during that pei’iod which would necessarily elapse before they could be confirmed by the *481Senate. The disenrollment in connection with temporary appointment as second lieutenant in the Marine Corps was merely a part of the routine in carrying out this policy and method, and was the act of the Government and not a voluntary severance in the true sense of that term by the plaintiff of his connection with the service. It is plain from the facts that he never left the service, but continued in it for the period of his enrollment until his honorable discharge on the 5th of August, 1919.
Judgment should be entered for the plaintiff in the sum of $150, and it is so ordered.